Citation Nr: 0007689	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-20 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to refund of restored loan guaranty entitlement 
in the amount of $19,301.59.


REPRESENTATION

Appellant represented by:	Thomas S. Rutherford, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The record reflects that the appellant served on active duty 
in the United States Air Force for over twenty five years.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 decision of the 
Director, Loan Guaranty Service, of the Department of 
Veterans Affairs (VA).  The Regional Office (RO) in St. 
Petersburg, Florida, has jurisdiction over this case.

The record reflects that the appellant appeared at a hearing 
before the undersigned Member of the Board on December 9, 
1999.  A transcript of that hearing has been associated with 
the record on appeal.

The Board construes the appellant's arguments and testimony 
presented on appeal as a request for equitable relief under 
the provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  Such relief is not within the 
Board's jurisdiction.  See McCay v. Brown, 8 Vet. App. 378 
(1995); Harvey v. Brown, 6 Vet. App. 416 (1994); Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  However, the General 
Counsel has opined that the Secretary has impliedly delegated 
to VA department heads, including the Chairman of the Board 
of Veterans' Appeals, his authority to determine that 
equitable relief is not warranted in a particular case.  See 
VAOPGCPREC 11-94, 59 Fed. Reg. 54673 (1994).  Accordingly, 
the appellant's request for equitable relief will be referred 
to the Chairman of the Board for consideration under 
38 C.F.R. § 2.7 (1999) after the decision of the Board has 
been issued.


FINDINGS OF FACT

1.  In March 1983, the appellant purchased a house in Tampa, 
Florida, using a mortgage loan which was guaranteed by VA.

2.  In November 1983, the appellant conveyed his interest in 
the house to transferees on an assumption basis by warranty 
deed, without benefit of release of liability.

3.  The transferees defaulted on loan payments in February 
1985, and this default was never cured.

4.  Mortgage foreclosure proceedings were initiated after the 
default, and the property was sold at a foreclosure sale for 
an amount less than the unpaid principal balance, accrued 
interest, and expenses of foreclosure.

5.  VA paid the mortgage holder's loan guaranty claim, and the 
related debt to the government, in the original amount of 
$19,301.59, was charged to the appellant.

6.  In December 1989, the appellant was granted a retroactive 
release of liability by VA.

7.  In November 1994, the appellant restored his full VA loan 
guaranty entitlement by remitting payment for the total 
amount of the charged loan guaranty debt.

8.  The record reflects that the appellant used his full VA 
loan guaranty entitlement to finance the purchase of a house 
in 1995.


CONCLUSION OF LAW

Refund of the restored loan guaranty entitlement in the 
amount of $19,301.59, is not authorized under applicable law 
and regulations governing VA's administration of housing loan 
benefits.  38 U.S.C.A. §§ 3701 et seq. (West 1991 & Supp. 
1999); 38 C.F.R. Parts 1 and 36 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1983, the appellant applied for a home mortgage 
loan guaranteed by VA.  38 U.S.C.A. §§ 3701 et seq. (West 
1991).  The application was approved, and on March 25, 1983, 
he and his spouse financed the purchase of a house in Tampa, 
Florida, with the VA guaranteed loan.  The amount of the loan 
was $81,400, of which $27,500 was guaranteed, the maximum 
amount then available to the appellant under the terms of his 
VA loan guaranty entitlement.  See Docket Process, VA Form 26-
1807 (March 3, 1983).

Shortly thereafter, in November 1983, the appellant sold the 
house on an assumption basis by warranty deed to K. & R. 
Litzenberger (hereinafter the "transferees"), without 
benefit of release of liability.  Although a release upon 
transfer was never considered (nor was it legally required at 
that time), available information in the loan guaranty file 
discloses that the loan was current at the time of transfer.  
Moreover, and although not verified, the record on appeal 
reflects that the appellant was an enlisted officer in the 
United States Air Force during this period, and that a duty 
station transfer in all likelihood necessitated the assumption 
sale so soon after he acquired the property.

In May 1985, the mortgage holder notified VA that monthly 
mortgage payments had not been made by the transferees since 
February 1, 1985.  This default was never cured.  Documents in 
the loan guaranty file reflect that VA attempted to notify the 
appellant of the transferees' default by letter sent to the 
property address in July 1985.  The letter was returned by the 
Postal Service as undeliverable because there was no 
forwarding order on file.  The mortgage holder's "Notice of 
Intention to Foreclose" filed with VA in May 1985 indicated 
that the appellant's new address was unknown.  Additional 
documents in the file reflect that after the February 1985 
default, the transferees took action to avoid foreclosure by 
requesting consideration of a deed-in-lieu of foreclosure in 
June 1985.  However, their request was denied by VA in August 
1985 based in part on their failure to furnish current 
financial statements.  Consequently, mortgage foreclosure 
proceedings were initiated against the transferees and the 
property was sold at a foreclosure sale in January 1986.

The mortgage holder was paid a claim under the VA's loan 
guaranty obligation, and in September 1986, the appellant and 
the defaulting transferees were found to be responsible for 
the outstanding loan guaranty indebtedness ($19,301.59).  See 
Advice Regarding Indebtedness of Obligors on Guaranteed or 
Insured Loans, VA Form 26-1833 (Sept. 20, 1986).  The Form 26-
1833 also reflects that the appellant was not entitled to a 
retroactive release of liability under 38 U.S.C. § 1817(b) 
(now codified under 38 U.S.C.A. § 3713(b) (West 1991 & Supp. 
1999)).  Thereafter, collection efforts were evidently 
initiated against the appellant because he filed a claim 
seeking waiver of the charged loan guaranty indebtedness in 
March 1988.  His claim was denied by the RO's Committee on 
Waivers and Compromises (the Committee) in October 1988, and 
an appeal to the Board on this issue was later perfected with 
the filing of a substantive appeal in August 1989.  However, 
in December 1989, the appeal of the waiver claim was resolved 
in the appellant's favor with the grant of a retroactive 
release of liability by decision of the RO's Finance Officer.  
This decision, having had the legal effect of exonerating the 
appellant of any and all outstanding liability on the entire 
amount of the charged loan guaranty indebtedness, effectively 
terminated his appeal of the waiver claim.

Subsequently, the record reflects that the appellant 
contacted officials at the RO by telephone on October 17, 
1994, concerning his remaining VA loan guaranty entitlement 
at which time he was informed by the Senior Finance Analyst 
that the retroactive release of liability on the charged 
debt, while clearing him of liability and further collection 
action on the defaulted loan, did not restore full 
entitlement to his loan guaranty benefits until the 
outstanding indebtedness amount ($19,301.59) was paid in 
full.  The next day, October 18, 1994, the RO received a 
personal check from the appellant in the amount of $19,301.59 
as payment in full of the outstanding debt.  See Notice of 
Mortgage Loan Remittance, VA Form 6481, of record.  
Thereafter, the record reflects that the appellant financed 
the purchase of a house in September 1995 with a VA 
guaranteed loan (LH 893 985 FL) using his full loan guaranty 
entitlement in the amount of $36,000.
This claim was initiated in July 1996 when the appellant's 
attorney-representative filed a statement requesting a refund 
of the restored loan guaranty amount paid by the appellant in 
October 1994.  The representative claimed entitlement to the 
refund on the grounds of the equitable right of redemption, 
arguing that the appellant should have been given an 
opportunity to redeem the mortgage after the transferees' 
default, but was denied the same because he was not timely 
notified of their default and hence, was not provided an 
opportunity to take whatever actions he deemed necessary at 
that time to protect his interests.  In a subsequent letter 
dated in August 1996, the representative argued that the 
appellant was denied his due process rights by VA's failure 
to timely notify him of the transferees' default, and, that 
had such notice been provided, he would taken action to cure 
the default and avoid foreclosure.  The representative also 
argued that VA improperly misled the appellant when it 
informed him in December 1989 that he was granted a 
retroactive release of liability on the grounds that the 
language used in the notice letter of the grant, ". . . 
clearly implied that the entitlement [to full VA loan 
guaranty benefits] had been restored."  Therefore, it was 
asserted that in the interests of fairness, the right thing 
for VA to do would be to refund the restored loan guaranty 
entitlement.

As noted above, the refund claim was denied by VA's Director, 
Loan Guaranty Service, in October 1996, and this appeal 
followed.  In December 1999, the appellant appeared at a 
Travel Board hearing before the undersigned at which time he 
offered sworn testimony addressing the merits of his claim.  
In essence, he reiterated through his testimony the 
fairness/equitable right of redemption arguments made by his 
representative in the above-cited statements dated in July 
and August 1996.

Analysis

After having considered the substantive and procedural 
history of this case, the appellant's contentions, and the 
applicable law and regulations, the Board concludes that a 
refund of the restored loan guaranty entitlement in the 
amount of $19,301.59 is not warranted.

As detailed above, the appellant was retroactively released 
of liability on the charged loan guaranty indebtedness in 
December 1989.  This action released him of liability on the 
defaulted mortgage and terminated further collection action 
against him, but it did not restore full entitlement to his 
VA loan guaranty benefits.  On this latter point, the U. S. 
Court of Appeals for Veterans Claims (the Court) has upheld 
VA's interpretation of 38 U.S.C.A. § 3702(b)(1)(B) (West 1991 
& Supp. 1999), which precludes restoration of a veteran's 
full loan guaranty entitlement until VA is reimbursed for any 
loss on the defaulted loan, even in cases where VA cannot, or 
does not attempt to, recover any deficiency from a veteran-
obligor.  See Wells v. Brown, 9 Vet. App. 293 (1996).  
However, restoration is not at issue because the appellant 
restored the full amount of his VA loan guaranty entitlement 
(presently $36,000) in November 1994.  The record reflects 
that he subsequently used the full amount of his VA loan 
guaranty entitlement to finance the purchase of a house in 
1995.  He now seeks refund of the restored loan guaranty 
entitlement amount on the equitable grounds fairness and/or 
right of redemption.

The Board has carefully reviewed applicable provisions of 
title 38, U.S.C., and Parts 1 and 36 of 38 C.F.R., but finds 
no statutory or regulatory authority for a refund under the 
circumstances herein, and in view thereof, the Board has no 
legal authority to grant a refund on the grounds of equity or 
fairness.  VA regulations provide that refunds are authorized 
for waived portions of any previously collected loan guaranty 
indebtedness.  See 38 C.F.R. § 1.967 (1999).  In this case, a 
refund under section 1.967 would not be authorized because no 
amount of the charged loan guaranty indebtedness had been 
collected from the appellant when he was granted a 
retroactive release of liability in December 1989, an action 
which rendered moot his pending appeal on a waiver claim.  
Further, his currently restored entitlement would preclude 
refund because he subsequently used his full entitlement for 
another VA guaranteed loan.  The computation of loan guaranty 
entitlement is governed by statute and regulation, and begins 
with an amount based on the type of realty and/or the 
principal loan amount.  Where entitlement has been used, the 
amount used is subtracted from the full guaranty provided by 
regulation.  38 U.S.C.A. § 3702(b)(1) (West 1991 & Supp. 
1999); 38 C.F.R. § 36.4302(d)(2) and (i)(1)(2) (1999).  In 
this case, the record reflects that the appellant applied the 
entire balance of his loan guaranty entitlement ($36,000) 
towards a new VA guaranteed loan (LH 893 985), and hence, 
there is no outstanding VA loan guaranty entitlement to 
refund.

In view of the foregoing, the appellant's arguments regarding 
VA's alleged failure to provide him adequate notice of the 
default and foreclosure and the actions he would have taken 
to redeem but for such inadequate notice are without merit 
for purposes of his claim for refund of restored loan 
guaranty entitlement.  As indicated above, the appellant was 
exonerated of liability on the defaulted mortgage with the 
grant of a retroactive release of liability in December 1989, 
and hence, any procedural due process defects in the 
foreclosure proceedings have been rendered moot by the 
release of liability.  With regard to the equitable right of 
redemption, the Board is certain that if, as the Court held 
in Wells, no such right attached in a case where underlying 
benefits remained denied, i.e., unrestored amounts of loan 
guaranty entitlement deducted from full entitlement until VA 
reimbursed, then this form of equitable relief would clearly 
not apply to a situation where the veteran-obligor has 
restored his full loan guaranty entitlement.  As applied to 
the facts herein, the appellant has been awarded his full 
entitlement to loan guaranty benefits by restoring VA's 
$19,301.59 loss on a prior loan and used the full entitlement 
to acquire a new VA guaranteed loan.  Therefore, there is no 
amount currently available to refund.

The appellant's lengthy military service in the U. S. Air 
Force as an enlisted officer is acknowledged and appreciated; 
however, the Board is not free to ignore or make exceptions 
to laws passed by Congress.  38 U.S.C.A. § 7104 (West 1991).  
Accordingly, as the statutory and regulatory scheme under 
title 38, U.S.C., does not provide authority for a refund of 
restored loan guaranty entitlement, there is no legal basis 
for a grant of the benefits sought, and the appellant's claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).

With respect to his contentions regarding misleading 
information provided to him by VA, either in standard form 
letters or by statements made over the phone by VA employees, 
in view of the Court's holding that "erroneous advice given 
by a government employee cannot be used to estop the 
government from denying benefits," McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994), any misleading advice by VA officials or 
confusing statements appearing in form letters cannot provide 
a basis to refund restored loan guaranty entitlement 
benefits.  Moreover, while the appellant may have 
misunderstood the full legal significance of VA's actions in 
granting him a release from liability from his debt, the 
evidence of record, particularly the written communications 
from VA to the appellant, does not show that he was, in fact, 
misled or furnished erroneous advice.

With respect to the appellant's allegations of constitutional 
rights violations in connection with this matter, the Board 
observes that while the Court has stated that administrative 
agencies are entitled to pass on constitutional claims, 
although not required to do so, see Suttmann v. Brown, 5 Vet. 
App. 127 (1993), the Federal Circuit recently held that 
constitutional challenges must first be made at the agency 
level in order to build a factual record or to permit the 
agency to resolve the dispute on other grounds, if possible.  
See Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998).

However, as there does not appear to be any need for 
additional factual development to address these allegations, 
the Board finds no evidence of agency-level violations of the 
appellant's constitutional due process rights.  See McRae v. 
Brown, 9 Vet. App. 229, 235 (1996) (citing Chemical 
Engineering Corp. v. Marlo, Inc., 754 F.2d 331, 335 (Fed. Cir. 
1984) ("An appeal clearly hopeless and unquestionably without 
any possible basis in fact or law, as here, 'wastes the time 
of this court and of the opposing counsel, and imposes 
unnecessary costs of the parties and on fellow citizens whose 
taxes support this court and its staff.").  As noted above, 
the appellant has been cleared of liability on the defaulted 
loan, obviating any of his due process rights claims with 
regard to the foreclosure proceedings, and, with the full 
restoration of his VA loan guaranty entitlement and subsequent 
use of those benefits to finance the purchase of a new house, 
it does not appear that VA has denied him any benefit 


(CONTINUED ON THE FOLLOWING PAGE)

available under the law and regulations that it administers.  
Hence, the Board finds no basis to alter its findings 
regarding the denial of his refund claim based on alleged 
violations of his constitutional rights.

ORDER

Refund of restored loan guaranty entitlement in the amount of 
$19,301.59 is denied.



		
	Steven L. Keller
	Member, Board of Veterans' Appeals


 

